DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A case management conference was scheduled on October 29, 2008, to consider Plaintiff's appeal. On September 4, 2008, notice of the case management conference was sent to Plaintiff at 5276 Olympic Circle, Eugene, Oregon, 97402, which was the address Plaintiff provided to the court. Plaintiff subsequently contacted the court stating that she was in a health care home and to contact her there. On October 29, 2008, court staff attempted to contact Plaintiff, but was unable to do so. The court sent Plaintiff a letter on October 29, 2008, advising her that she had missed the scheduled proceeding, and giving her until November 12, 2008, to respond.
On November 5, 2008, the court received a phone call from a gentleman identifying himself as Plaintiff's son-in-law, stating that Ms. Steckling had passed away. He also stated that he might send a letter of dismissal to the court. The court did not receive a letter. On November 21, 2008, the court issued an Order requesting that a death certificate be provided to the court, and further stated that "[i]f the court does not hear from Plaintiff's family by December 8, 2008, Plaintiff's case [would] be dismissed." On December 4, 2008, Plaintiff's *Page 2 
son-in-law called stating that he had concerns about sending the death certificate because of personal information, and that he wished the matter to come to conclusion.
Given the above stated circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ____ day of January 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onJanuary 7, 2009. The Court filed and entered this document on January 7,2009.